ORDER

PER CURIAM:
Howard Lake appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief. Lake sought to vacate his conviction for the class B felony driving while intoxicated (chronic offender), sections 577.010 and 577.023, RSMo Cum.Supp.2011, and sentence of ten years imprisonment. He claims that trial counsel was ineffective in failing to call a witness to testify at trial. Because an opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).